CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated April 19, 2010 on Dreyfus Research Growth Fund, Inc. for the fiscal year ended February 28, 2010 which is incorporated by reference in this Registration Statement (Form N-1A Nos. 2-33733 and 811-1899) of Dreyfus Research Growth Fund, Inc. ERNST&YOUNGLLP New York, New York June 24, 2010
